--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit No 10.1
 
COMMON STOCK PURCHASE AGREEMENT
 
 
 
THIS COMMON STOCK PURCHASE AGREEMENT with Liberty Capital Asset Management,
Shareholders (this "Agreement") is made and entered into as of November 03,
2008, by and among Corporate Outfitters, Inc. a Delaware corporation, (the
“Company”); and Liberty Capital Asset Management, a Nevada Corporation
(“Liberty”), (Liberty, and the Company are collectively referred to herein as
the "Parties"), with reference to the following facts:
 
RECITALS
 
WHEREAS, the Company is a publicly traded corporation. A development stage
company that is looking to enter into the promotional branding industry with the
objective of adding value to a wide variety of products by endorsing them with
the corporate logos of a company for use by the company’s employees or as gifts
or promotional items. Liberty is a privately held corporation engaged in the
business of acquiring loan pools of non performing loans and has a platform
which then re-perform those loans by restructuring the financial parameters.
 
WHEREAS, Liberty consists of 20,000,000 shares authorized of which Liberty owns
100 percent of the shares of the common stock at par value of $0.001 of Liberty
(the “Liberty Shares”) which constitutes all of the issued and outstanding
shares of common stock of Liberty.
 
WHEREAS, the Company desires to purchase 100 percent of the outstanding Liberty
Shares from Liberty and Liberty desires to sell, transfer and assign 100 percent
of the Liberty Shares for consideration.
 
WHEREAS, the Parties have determined it to be in their best interest for Liberty
to surrender and transfer 100 percent of the shares of its Common Stock to the
Company under the exemption made available pursuant to Section 4 of the
Securities Act of 1933, as amended (the "Securities Act");
 
NOW, THEREFORE, in consideration of the covenants, representations, warranties
and agreements contained herein, and intending to be legally bound hereby, the
Parties agree as follows:
 
 
PURCHASE OF THE SHARES AND CONSIDERATION
 
Shares Being Purchased.  The total consideration for the purchase (the “Purchase
Price”) shall consist of an exchange of 100 percent of the shares and other
valuable consideration described herein.
 

 
 

--------------------------------------------------------------------------------

 

Consideration.  Subject to the terms and conditions of this Agreement and upon
consideration of the purchase of such shares to Liberty, at the Closing Liberty
shall sell, transfer, assign and deliver to the Company 100 percent of shares of
Liberty common stock (the shares of Liberty’s common stock issued, sold and
delivered to the Company hereunder are hereinafter referred to as the “Liberty
Shares”) and shall also deliver to the Company duly executed stock powers for
sale, transfer and assignment of the Liberty Shares.
 
Promptly after its receipt from the Company of the Liberty shares, Liberty
hereby agrees to cancel the shares and issue new shares of like amount in the
name of the Company.
 
Additionally, Liberty shall represent its financial position of which Company
will be purchasing 100 percent of said financial statements at time of closing
as per attached (Exhibit A).
 
 
CLOSING
 
Time and Place.  Subject to the provisions of this Agreement, the closing of the
transactions contemplated by this Agreement (the "Closing") shall take place at
the offices of Liberty Capital Asset Management, 2470 St. Rose Parkway., Suite
314, Henderson, Nevada 89052, on November 03, 2008 (the "Closing Date") or at
such other place and on such other date as is mutually agreeable to the Parties.
 
 
CLOSING DELIVERIES
 
Closing Deliveries.  At the Closing, each of the Parties shall make the Closing
deliveries required of it pursuant to Article IX of this Agreement.
 


REPRESENTATIONS AND WARRANTIES OF COMPANY
 
Except as set forth in the written disclosure schedule attached hereto
as  (Exhibit A) dated as of the date hereof prepared by the Company, signed by
the President and Chief Financial Officer of the Company and delivered to
Liberty simultaneously with the execution hereof (the “Company Disclosure
Schedule”), the Company represents and warrants to Liberty that all of the
statements contained in this Article IV are true and correct as of the date of
this Agreement (or, if made as of a specified date, as of such date) and will be
true, complete and correct as of the Closing Date (or if made as of a specified
date, as of such date).  Each exception set forth in the Disclosure Schedule and
each other response to this Agreement set forth in the Disclosure Schedule is
identified by reference to, or has been grouped under a heading referring to, a
specific individual section of this Agreement and relates only to such section
except to the extent that one portion of the Disclosure Schedule specifically
refers to another portion thereof, identifying such other portion by section
reference or similar specific cross-reference.
 
Organization and Qualification.
 
The Company is a corporation duly organized, validly existing and in good
standing under the laws of the state of Delaware and has the requisite corporate
power and authority to carry on its business as it is now being
conducted.  There is no pending or threatened proceeding for the dissolution or
liquidation of the Company.
 

 
 

--------------------------------------------------------------------------------

 
 
The Company (i) does not, directly or indirectly, own any interest in any
corporation, partnership, joint venture, limited liability Company, or other
Person and (ii) is not subject to any obligation or requirement to provide funds
to or to make any investment (in the form of a loan, capital contribution or
otherwise) in or to any Person.  For purposes of this Agreement, "Person" shall
mean any individual, sole proprietorship, partnership, joint venture, trust,
unincorporated organization, association, corporation, institution, government,
entity or any group comprised of one or more of the foregoing.
 
The Company is duly qualified or licensed to do business and is in good standing
in each jurisdiction in which the nature of its business or the properties owned
or leased by it makes such qualification or licensing necessary, except for any
such jurisdiction where the failure to so qualify or be licensed, individually
and in the aggregate for all such jurisdictions, would not reasonably be
expected to have a Material Adverse Effect. For purposes of this Agreement,
"Material Adverse Effect" means an action, event or occurrence if it has, or
could reasonably be expected to have, a material adverse effect on the
capitalization, financial condition or results of operations of the person or
entity in question.  Any item or event susceptible of measurement in monetary
terms which, when considered together with similar items or events, does not
exceed the amount of $25,000, shall not be considered a Material Adverse Effect.
 
The Company has provided or will, promptly following the date of this Agreement,
provide to Liberty complete and accurate copies of the Articles of Incorporation
and Bylaws of the Company, as currently in effect, and minutes and other records
of the meetings and other proceedings of the Board of Directors of the
Company.  The Company is not in violation of any provisions of its Articles of
Incorporation or Bylaws.
 
Capitalization.
 
The authorized capital stock of the Company consists of 75,000,000 shares of
Common Stock, $0.0001 par value per share, of which 7,806,350 shares are issued
or to be issued and outstanding.  All issued and outstanding shares of Company
Common Stock are validly issued and outstanding, fully paid and nonassessable
and free of preemptive rights.  With respect to other shares of Company Common
Stock, i) there are no shares of capital stock or other equity securities of the
Company outstanding. (ii) There are outstanding 0 options, 0 warrants, to which
the Company is a party or is bound, requiring or which could require the
issuance, sale or transfer by the Company of any shares of capital stock of the
Company or any securities convertible into or exchangeable or exercisable for,
or rights to purchase or otherwise acquire, any shares of capital stock of the
Company.  There are no stock appreciation, phantom stock or similar rights
relating to the Company.
 
All of the shares of Company Common Stock issued and outstanding immediately
prior to the Closing have been issued in compliance with applicable federal and
state securities laws in reliance on exemptions from registration or
qualification thereunder.
 

 
 

--------------------------------------------------------------------------------

 

Authority.  The Company has the requisite corporate power and authority to enter
into this Agreement, to perform its obligations hereunder, and to consummate the
transactions contemplated hereby.  The execution and delivery of this Agreement
by the Company and the consummation by the Company of the transactions
contemplated hereby, have been duly authorized by all necessary corporate action
on the part of the Company.  This Agreement has been duly executed and delivered
by the Company and constitutes a legal, valid and binding obligation of the
Company, enforceable against it in accordance with its terms.
 
No Conflict, Required Filings and Consents.
 
The execution and delivery of this Agreement and any instrument required hereby
to be executed and delivered by the Company at the Closing does not, and the
performance of this Agreement by the Company will not, (i) conflict with or
violate the Articles of Incorporation or Bylaws of the Company; or (ii) conflict
with or violate any law, rule, regulation, order, judgment or decree applicable
to the Company or by which it or any of its properties is bound or affected; or
(iii) result in any breach of or constitute a default (or an event that with
notice or lapse of time or both would become a default), or impair in any
material respect the Company's rights or materially alter the rights or
obligations of any third party under, or give to others any rights of
termination, amendment, acceleration or cancellation of any note, bond,
mortgage, indenture, deed of trust, lease, permit, concession, franchise,
license, agreement or other instrument or obligation to which the Company is a
party or to which the properties or assets of the Company are subject, or (iv)
result in the creation of any security interest, lien, claim, pledge, agreement,
limitation on voting rights, charge or other encumbrance of any material nature
(collectively, “Liens”) on any of the properties or assets of the Company
pursuant to any Company Agreement (as defined in Section 4.11 below).
 
The execution and delivery of this Agreement and any instrument required hereby
to be executed and delivered by the Company at the Closing does not, and the
performance of this Agreement by the Company will not, require any consent,
approval, authorization or permit of, or filing with or notification to, any
court, administrative or regulatory agency or commission or other governmental
authority or instrumentality (whether domestic or foreign, a “Governmental
Entity”).
 
The consent of, or the delivery of notice to or filing with, any party to a
Company Agreement (as defined in Section 4.11 below) is not required for the
execution and delivery by the Company of this Agreement or the consummation of
the transactions contemplated by this Agreement.
 
Compliance; Permits.
 
The Company is not in conflict with, or in default or violation of (and has not
received any notices of violation. with respect to), any law, rule, regulation,
order, judgment or decree applicable to the Company or by which it or any of its
properties is bound or affected, and the Company has no knowledge of any such
conflict, default or violation thereunder, except in each case for any such
conflicts, defaults or violations that is not currently having or would not have
a Material Adverse Effect on the Company.
 

 
 

--------------------------------------------------------------------------------

 

The Company holds all permits, licenses, easements, variances, exemptions,
consents, certificates, authorizations, registrations, orders and other
approvals from Governmental Entities that are material to the operation of the
business of the Company as it is now being conducted (collectively, the “Company
Permits”).  The Company Permits are in full force and effect, have not been
violated in any respect that is currently having or would have a Material
Adverse Effect on the Company, and no suspension, revocation or cancellation
thereof has been threatened and there is no action, proceeding or investigation
pending or, to the Company's knowledge, threatened regarding suspension,
revocation or cancellation of any Company Permits, except where the suspension,
revocation or cancellation of such Company Permits would not have a Material
Adverse Effect on the Company.
 
Litigation.  There is no legal actions pending or, threatened against the
Company, its assets, or (b) pending, threatened against an officer or director
of the Company.
 
Taxes.  The Company has timely filed all tax returns and reports required to be
filed by it (after giving effect to any filing extension properly granted by a
governmental entity having authority to do so) ("Company Tax Return").  Each
such Company Tax Return is true, correct and complete in all material
respects.  Company has paid, within the time and manner prescribed by law, all
material taxes that are due and payable. No Company Tax Return is the subject of
any investigation, audit or other proceeding by any federal, state or local tax
authority.
 
Labor Matters.
 
The Company is in compliance in all material respects with all applicable laws
respecting employment and employment practices, terms and conditions of
employment and wages and laws, and is not engaged in any unfair labor practices;
 
There are no controversies pending or, to the knowledge of the Company,
threatened, between the Company and any of its respective employees, consultants
or independent contractors, which controversies have had or could reasonably be
expected to have a Material Adverse Effect on the Company;
 
The Company is not a party to any collective bargaining agreement or other labor
union contract applicable to persons employed by the Company, nor does the
Company know of any activities or proceedings of any labor union to organize any
such employees; and
 
The Company has no knowledge of any labor disputes, strikes, slowdowns, work
stoppages, lockouts, or threats thereof, by or with respect to any employees of,
or consultants or independent contractors to, the Company.
 
Benefit Plans.  The Company has not adopted and is not a party to any bonus,
pension, profit sharing, deferred compensation, incentive compensation, stock
ownership, stock purchase, stock option, phantom stock, retirement, vacation,
severance, disability, death benefit, hospitalization, medical or other employee
benefit plan, arrangement or understanding (whether or not legally binding)
providing benefits to any current or former employee, officer or director of the
Company or any person affiliated with the Company.
 

 
 

--------------------------------------------------------------------------------

 

Financial Statements.  Attached to the Company Disclosure Schedule are (i) the
audited balance sheet of the Company as of December 31, 2007 (the “Audited
Company Balance Sheet”), together with the related statements of income and cash
flows for the fiscal year of the Company then ended and for the cumulative
period from the date of inception through December 31, 2007 (the “Audited
Financial Statements”), all certified by Pollard-Kelly whose audit reports
thereon are included therewith.  The Audited Financial Statements (including, in
each case, any related notes thereto) (i) were prepared in accordance with
generally accepted accounting principles (“GAAP”) applied on a consistent basis
throughout the period involved, (ii) are complete and correct, and (iii) fairly
presents the financial position of the Company as of the date thereof and the
results of its operations and cash flows and stockholder equity for the period
indicated.  Except as noted in the opinions contained in the Audited Financial
Statements, such Audited Financial Statements and opinions were rendered without
qualification or exception and were not subject to any contingency.
 
Contracts and Commitments.
 
Except for the contracts, commitments, leases, licenses and agreements listed on
Section 4.11 of the Company Disclosure Schedule (the "Company Agreements"), the
Company is not party to or subject to:
 
any agreement (or group of related agreements) which requires future
expenditures by the Company in excess of $25,000 or is otherwise material to the
Company's business;
 
any material contract or agreement for the purchase or sale of any commodity,
product, material, supplies, equipment or other personal property, other than
purchase or sale orders entered into in the ordinary course of business
consistent with past practices;
 
any employment, consulting or independent contractor agreements;
 
any distributor, sales representative, sales agent, commission or similar
agreement, whether or not in writing;
 
any material license agreement (whether as licensor or licensee) or royalty
agreement;
 
any agreement with any current or former stockholder, officer or director of the
Company, or any “affiliate” or “associate” of such persons (as such terms are
defined in the rules and regulations promulgated under the Securities Act),
including without limitation any agreement or other arrangement providing for
the furnishing of services by, rental of real or personal property from, or
otherwise requiring payments to, any such person;
 
any agreement or other commitment with any person or entity containing covenants
limiting the freedom of the Company or any of the Company’s affiliates,
employees, directors, officers, consultants or agents to compete in any line of
business or with any person or entity or in any geographical location or to use
or disclose any information in their possession;
 

 
 

--------------------------------------------------------------------------------

 
 
any loan agreement, indenture, note, bond, debenture, guarantee or any other
document or agreement evidencing a capitalized lease obligation or indebtedness
to any person or any agreement of guaranty, indemnification or other similar
commitment with respect to the obligations or liabilities of any other Person;
 
any agreement for the disposition of Company assets other than in the ordinary
course of business consistent with past practices;
 
any agreement for the acquisition of the business or shares of another party;
 
any contract or agreement concerning a partnership or joint venture with one or
more Person;
 
any lease of real property;
 
any agreement which contains a fixed penalty or liquidated damages clause for
late performance or other default by the Company to the extent that such late
performance or default would have a Material Adverse Effect on the Company; or
 
any other agreement or contract (or group of related agreements or contracts) to
the extent not otherwise disclosed in the Company Disclosure Schedule, the
performance of which involves consideration paid by the Company in excess of
$100,000.00 in any one year period.
 
Correct and complete copies of all Company Agreements, including all amendments
thereto, have been delivered to Liberty.  The Company has not breached, is not
in default under, and has not received written notice of any breach of or
default under, any agreement required to be disclosed in Section 4.11 of the
Company Disclosure Schedule (each, a “Material Contract”).  To the Company’s
knowledge, no other party to any Material Contract has breached or is in default
of any of its obligations thereunder to the extent that such breach or default
would have a Material Adverse Effect on the Company.  Each Material Contract is
in full force and effect, except in any such case for breaches, defaults or
failures to be in full force and effect that do not currently have or would not
have a Material Adverse Effect on the Company. Each Material Contract is a
legal, valid and binding obligation of the Company and each of the other parties
thereto, enforceable in accordance with its terms, except that the enforcement
thereof may be limited by (i) bankruptcy, insolvency, reorganization, moratorium
or other similar laws now or hereafter in effect relating to creditors' rights
generally and (ii) general principles of equity.
 
The consent of, or the delivery of notice to or filing with, any party to a
Material Contract is not required for the execution and delivery by the Company
of this Agreement or the consummation of the transactions contemplated under the
Agreement.
 

 
 

--------------------------------------------------------------------------------

 

Absence of Certain Changes and Events.  Since the date of the Audited Company
Balance Sheet, the Company has conducted its business in the ordinary course
consistent with past practice and, since such date, there has not occurred:
 
any event, damage, destruction or loss, whether covered by insurance or not,
which has had or reasonably is expected to have a Material Adverse Effect on the
Company or its assets;
 
any entry by the Company into a commitment or transaction material to the
Company, which is not in the ordinary course of business consistent with past
practice;
 
any change by the Company in accounting principles, methods or practices, except
insofar as may have been required by a change in GAAP;
 
any declaration, payment or setting aside for payment of any dividends or
distributions in respect to shares of Company Common Stock, or any redemption,
purchase or other acquisition of any shares of Company Common Stock;
 
any cancellation of any debts or waiver or release of any right or claim of the
Company individually or in the aggregate material to the Company, whether or not
in the ordinary course of business;
 
any revaluations by the Company of any of its assets or liabilities, including
without limitation, writing-off notes or accounts receivable;
 
any material increase in the rate or terms of compensation payable or to become
payable by the Company to any of its personnel or consultants; any bonus,
incentive compensation, service award or other benefit granted, made or accrued,
contingently or otherwise, for or to the credit of any Company personnel;
employee welfare, pension, retirement, profit-sharing or similar payment or
arrangement made or agreed to by the Company for any Company personnel except
for contributions in accordance with prior practice made to, and payments made
to employees under, plans and arrangements existing on the date of the Audited
Company Balance Sheet;
 
any adoption of a plan of liquidation or resolutions providing for the
liquidation, dissolution, merger, consolidation or other reorganization of the
Company, other than in connection with the transactions contemplated hereby;
 
any purchase, acquisition or sale by the Company of any assets, other than in
the ordinary course of business;
 
any amendment, cancellation or termination of any Material Contract, including,
without limitation, license or sublicense, or other instrument to which the
Company is a party or to which the Company or any of the assets of the Company
is bound;
 
any failure to pay when due any material obligation of the Company;
 

 
 

--------------------------------------------------------------------------------

 
 
any failure to operate the business of the Company in the ordinary course with
an effort to preserve the business intact, to keep available to the Company the
services of its personnel, and to preserve for the Company the goodwill of its
customers and others having business relations with the Company except for such
failures that would not have a Material Adverse Effect on the Company;
 
any commitment to borrow money entered into by the Company, or any loans made or
agreed to be made by the Company, involving more than $100,000 individually or
$500,000 in the aggregate (other than credit provided by suppliers or
manufacturers in the ordinary course of the Company's business consistent with
past practices);
 
any liabilities incurred by the Company involv­ing $10,000 or more individually
and $25,000 or more in the aggregate, other than liabilities incurred in the
ordinary course of business consistent with past practices;
 
any payment, discharge or satisfaction of any material liabilities of the
Company or any material capital expenditure of the Company, other than (i) the
payment, discharge or satisfaction in the ordinary course of business consistent
with prior prac­tice of liabilities reflected or reserved against in the Audited
Financial Statements or incurred in the ordinary course of business consistent
with prior practice since the date of the Audited Company Balance Sheet,
and (ii) any capital expenditures involving $10,000 or less individually and
$25,000 or less in the aggregate;
 
any amendment of the Company's Articles of Incorporation or Company Bylaws; or
 
any agreement by the Company to do any of the things described in the preceding
clauses (a) through (p) of this Section 4.12, other than as expressly
contemplated or provided for in this Agreement.
 
Properties, Assets, Encumbrances; No Undisclosed Liabilities.
 
The Company has good, valid and marketable title to, a valid leasehold interest
in, or valid license rights to, all the properties and assets which it purports
to own, lease or license (real, personal and mixed, tangible and intangible),
including, without, limitation, all the properties and assets reflected in the
Company Balance Sheet (except for personal property sold since the date of the
Company Balance Sheet in the ordinary course of business consistent with past
practice), except as would not have a Material Adverse Effect on the Company,
and such properties and assets are all of the assets (whether tangible or
intangible) that are used or required for use in the operation of its business
as currently or proposed to be conducted.  All properties and assets reflected
in the Company Balance Sheet are free and clear of all Liens, except for Liens
reflected on the Company Balance Sheet and Liens for current taxes not yet due
and other Liens that do not, individually or in the aggregate, materially
detract from the value or impair the use of the property or assets subject
thereto.  Section 4.13 of the Company Disclosure Schedule contains a complete
and accurate list of all leases pursuant to which the Company leases from others
material amounts of real or personal property.  Each such lease is in good
standing, valid and effective in accordance with its terms, and there is not
under any such lease, any existing material default or event of default (or
event which with the giving of notice or lapse of time, or both, would
constitute a material default).
 

 
 

--------------------------------------------------------------------------------

 
 
There are no liabilities of the Company, other than (i) liabilities disclosed or
provided for in the Company Balance Sheet, or (ii) liabilities incurred in the
ordinary course of business since the date of the Company Balance Sheet and
which, if existing, would not have a Material Adverse Effect on the
Company.  There is no probable or reasonably possible loss contingency (within
the meaning of Statement of Financial Accounting Standards No. 5) known to the
Company, which is not reflected in the Financial Statements (including the notes
thereto).
 
Environmental Matters.
 
The Company is in compliance in all-material respects with all applicable
Environmental Laws (as defined below).  The Company has not received any
communication from a Governmental Entity, citizens group, employee or other
person that alleges that the Company is not in full compliance with all
applicable Environmental Laws.
 
There is no Environmental Claim (as defined below) pending against the Company
or, to the Company's knowledge, threatened against any person whose liability
for any Environmental Claim the Company has or may have retained or assumed
either contractually or by operation of law.
 
“Environmental Claim” means any claim, action, cause of action, investigation or
notice by any person alleging potential liability arising out of, based on or
resulting from (i) the presence, or release into the environment, of any
Material of Environmental Concern at any location, whether or not owned by the
Company, or (ii) circumstances forming the basis of any violation, or alleged
violation, of any Environmental Law.
 
“Environmental Laws” means all federal, state, local and foreign laws and
regulations relating to pollution or protection or preservation of human health
or the environment including, without limitation, ambient air, surface water,
ground water, land surface or subsurface strata and natural resources, and
including, without limitation, all laws and regulations relating to emissions,
discharges, releases or threatened releases of Materials of Environmental
Concern, or otherwise relating to the manufacture, processing, distribution,
use, treatment, storage, containment (whether above ground or underground),
disposal, transport or handling of Materials of Environmental Concern, or the
preservation of the environment or mitigation of adverse effects thereon and all
laws and regulations with regard to recordkeeping, notification, disclosure and
reporting requirements respecting Materials of Environmental Concern.
 
“Materials of Environmental Concern” means all pollutants, containments, toxic
or hazardous substances, materials and wastes, petroleum and petroleum products,
asbestos and asbestos-containing materials, polychlorinated biphenyls, radon or
lead-based paints and materials.
 
Intellectual Property.
 
“Intellectual Property” is defined as all intellectual property in which Company
has any right, title, or interest (including a licensed right other than rights
to licensed software that is generally commercially available) or which has
been, is being, or is expected to be used, exploited, or commercialized by
Company in the conduct of its business, including but not limited to all
“Patents” (hereinafter defined), all “Marks” (hereinafter defined), all
“Copyrights” (hereinafter defined), and all “Confidential Information”
(hereinafter defined).
 

 
 

--------------------------------------------------------------------------------

 
 
(1)           “Patents” is defined to include all concepts, ideas, designs,
formulas, inventions (whether patentable or not), techniques, all U.S. and
foreign patent applications, and all U.S. and foreign patents.


(2)           “Marks” is defined to include all words, names, logos, symbols,
trade names, source indicating indicia, trade dress, trademarks, marks, U.S. and
foreign applications to register marks, and U.S. and foreign registrations.


(3)           “Copyrights” is defined to include all copyrights, U.S. and
foreign, whether registered or not, all copyright applications, all copyright
registrations, including but not limited to the copyrights in Company's business
documents and files, customer documents and files, software, product designs and
packaging, advertising, promotional material, and software products (whether
developed or in development).


(4)           “Confidential Information” is defined to include, but not limited
to, confidential information, financial information, business trade secrets,
marketing information, financial and technical trade secrets, techniques,
processes, and know-how.


Section 4.15(b) of the Company Disclosure Schedule contains a complete and
accurate list and description of (i) Intellectual Property which is material to
the business of the Company; (ii) all patent applications, issued patents,
trademark applications, trademark registrations, copyright applications, and
copyright registrations, (iii) all licenses of Intellectual Property to the
Company (other than licensed software that is generally commercially available)
which are material to the business of Company; and (iv) all licenses and other
agreements, written or not, from the Company to any third party granting any
rights or interests in the Intellectual Property.
 
Except as set forth in Section 4.15(c) of the Company Disclosure Schedule:
 
(1)           Company is the sole owner, free and clear of any Lien or
encumbrance, and without the payment of any monies or royalty except with
respect to off-the-shelf software, of the Intellectual Property;


(2)           Company has taken, and will continue to take, all actions which
are necessary or advisable to acquire and protect the Intellectual Property,
consistent with prudent commercial practices;


(3)           Company's rights in the Intellectual Property are valid and
enforceable;


(4)           Company has received no demand, claim, notice or inquiry from any
person in respect of the Intellectual Property which challenges, threatens to
challenge or inquires as to whether there is any basis to challenge, the
validity of, the rights of the Company in, or the right of the Company to use,
any such Intellectual Property, and the Company knows of no basis for any such
challenge;

 
 

--------------------------------------------------------------------------------

 
 
(5)           Company is not in violation or infringement of, and has not
violated or infringed, any proprietary rights of any other person;


(6)           no person has or is infringing, misappropriating, or making
unauthorized use of any Intellectual Property;


(7)           except on an arm's-length basis for value and other commercially
reasonable terms, the Company has not licensed, consented or acquiesced to the
taking or use of any Intellectual Property by any person;


(8)           all Marks and Copyrights which are material to the business of the
Company were either (a) authored by regular employees of Company within the
scope of their employment and Company was thus the original author pursuant to
the work made for hire doctrine, or (b) authored by independent contractors
subject to enforceable non-disclosure and assignment agreements;


(9)           the execution and consummation of this Agreement will not
adversely impair or impact the value of or the Company’s future enjoyment and
exploitation of the Intellectual Property;


(10)         all current or former Company personnel, including partners,
directors, officers, employees, agents, consultants and contractors, who have
contributed to or participated in the conception, creation, or development of
any Intellectual Property have executed effective and proper agreements
containing non-disclosure and assignment provisions for the benefit of
Company.  True and complete copies of these agreements have been delivered to
Liberty.  After giving effect to the transactions contemplated herein, no
current or former personnel of Company will possess any right, title or interest
in the Intellectual Property; and


(11)         Company is not in breach or violation of any agreement relating to
any Intellectual Property which would materially impair Company's rights, title,
or interest in the Intellectual Property or agreement.
 
Insurance.  Section 4.16 of the Company Disclosure Schedule contains a true,
accurate and complete list of all policies or binders of fire, liability, title,
workers' compensation and other forms of insurance (showing as to each policy or
binder the carrier, policy number, coverage limits, expiration dates, annual
premiums and a general description of the type of coverage provided) maintained
by the Company on the business, assets or per­sonnel of the Company.  All of
such policies are sufficient for compliance with all requirements of all
contracts to which the Company is a party and all state, federal, local or
foreign laws, rules and regulations applicable to the Company.  The Company has
paid all premiums due on such insurance policies and is in compliance with and
not in default under any of such policies or binders.  The Company has not
failed to give any notice or to present any claim under any such policy or
binder in a due and timely fashion when the effect of such default or such
failure would be to render a material claim uninsured.  The Company has not
received any notice from any insurer advising of reduced coverage or increased
premiums on existing policies or binders.  There are no outstanding unpaid
claims under any such policies or binders.  Such policies and binders are in
full force and effect, and the Company has delivered true and correct copies of
such policies and binders to Shareholder.
 

 
 

--------------------------------------------------------------------------------

 
 
Equipment.  All of the tangible personal property of the Company that is
material, either individually or in the aggregate, to the operation of the
Company's business is in good working order, operating condition and state of
repair, ordinary wear and tear excepted.
 
Interested Party Transactions.  No stockholder, officer or director of the
Company, or any person with whom any such stockholder, officer or director has
any direct or indirect relation by blood, marriage or adoption, or any entity in
which any such person owns any beneficial interest (other than a publicly-held
corporation whose stock is traded on a national securities exchange or in the
over-the-counter market and less than 1% of the stock of which is beneficially
owned by all of such persons), has any interest in (i) to the Company’s
knowledge, any contract, arrangement or understanding with, or relating to, the
business or operations of the Company that could reasonably be expected to
result in a liability or obligation of the Company, (ii) any loan, arrangement,
understanding, agreement or contract for or relating to indebtedness with the
Company, (iii) any material property (real, personal or mixed), tangible or
intangible, used or currently intended to be used in the business or operations
of the Company, (iv) to the Company’s knowledge, any business or entity that
competes with the Company, or (v) to the Company’s knowledge, any other
transaction that would be required to be reported as a Certain Relationship or
Related Transaction, pursuant to Item 404, or any other provisions of,
Regulation S-B promulgated by the SEC, if the Company filed such reports.
 
Change of Control Agreements.  The Company has no plans, programs or agreements
to which it is a party, or to which it is subject, pursuant to which payments
(or acceleration of benefits) may be required upon, or may become payable
directly or indirectly as a result of, any change of control of the Company.
 
Books and Records.  The books of account, minute books (including, without
limitation, all actions of the shareholders of the Company, the board of
directors of the Company and all committees of the board of directors of the
Company) stock record books and other records of the Company are complete and
correct in all material respects and have been maintained in accordance with
sound business practices, including an adequate system of internal controls,
except for such failures with respect thereto as do not have a Material Adverse
Effect on the Company.
 
Brokers.  Except as described in Section 4.21 of the Company Disclosure
Schedule, no broker, finder or investment banker is entitled to any brokerage,
finder's or other fee or commission in connection with the transactions
contemplated by this Agreement based upon arrangements made by or on behalf of
the Company.
 
Disclosure.  The representations and warranties of the Company herein, or in any
document, exhibit, statement, certificate or schedule furnished by or on behalf
of the Company as required by this Agreement, do not contain and will not
contain any untrue statement of a material fact and do not omit and will not
omit to state any material fact necessary in order to make the statements herein
or therein, in light of the circumstances under which they were made, not
misleading.  There are no material facts or circumstances relating to the
Company which have not been disclosed herein.
 

 
 

--------------------------------------------------------------------------------

 
 
REPRESENTATIONS AND WARRANTIES OF LIBERTY
 
Except as set forth in the financial statements attached hereto as Exhibit
A  Liberty, by virtue of signing this Agreement, represents and warrants to the
Company that the statements contained in this Article V are true, correct and
complete as of the date of this Agreement (or, if made as of a specified date,
as of such date) and will be true, correct and complete as of the Closing Date
(or, if made as of a specified date, as of such date).
 
Organization and Qualification.
 
Liberty is a corporation duly organized, validly existing and in good standing
under the laws of the state of Nevada and has the requisite corporate power and
authority to carry on its business as it is now being conducted.  There is no
pending or threatened proceeding for the dissolution or liquidation of Liberty.
 
Liberty (i) does not, directly or indirectly, own any interest in any
corporation, partnership, joint venture, limited liability company, or other
Person and (ii) is not subject to any obligation or requirement to provide funds
to or to make any investment (in the form of a loan, capital contribution or
otherwise) in or to any Person.  For purposes of this Agreement, "Person" shall
mean any individual, sole proprietorship, partnership, joint venture, trust,
unincorporated organization, association, corporation, institution, government,
entity or any group comprised of one or more of the foregoing.
 
Liberty is duly qualified or licensed to do business and is in good standing in
each jurisdiction in which the nature of its business or the properties owned or
leased by it makes such qualification or licensing necessary, except for any
such jurisdiction where the failure to so qualify or be licensed, individually
and in the aggregate for all such jurisdictions, would not reasonably be
expected to have a Material Adverse Effect. For purposes of this Agreement,
"Material Adverse Effect" means an action, event or occurrence if it has, or
could reasonably be expected to have, a material adverse effect on the
capitalization, financial condition or results of operations of the person or
entity in question.  Any item or event susceptible of measurement in monetary
terms which, when considered together with similar items or events, does not
exceed the amount of $25,000, shall not be considered a Material Adverse Effect.
 
Liberty has provided or will, promptly following the date of this Agreement,
provide to the Company complete and accurate copies of the Articles of
Incorporation and Bylaws of Liberty, as currently in effect, and minutes and
other records of the meetings and other proceedings of the Board of Directors
Liberty.  Liberty is not in violation of any provisions of its Articles of
Incorporation or Bylaws.
 

 
 

--------------------------------------------------------------------------------

 
 
Compliance; Permits.
 
Liberty is not in conflict with, or in default or violation of (and has not
received any notices of violation. with respect to), any law, rule, regulation,
order, judgment or decree applicable to Liberty or by which it or any of its
properties is bound or affected, and Liberty has no knowledge of any such
conflict, default or violation thereunder, except in each case for any such
conflicts, defaults or violations that is not currently having or would not have
a Material Adverse Effect on Liberty.
 
Liberty holds all permits, licenses, easements, variances, exemptions, consents,
certificates, authorizations, registrations, orders and other approvals from
Governmental Entities that are material to the operation of the business of
Liberty as it is now being conducted (collectively, the “Liberty
Permits”).  Liberty Permits are in full force and effect, have not been violated
in any respect that is currently having or would have a Material Adverse Effect
on Liberty, and no suspension, revocation or cancellation thereof has been
threatened and there is no action, proceeding or investigation pending or, to
Liberty's knowledge, threatened regarding suspension, revocation or cancellation
of any Liberty Permits, except where the suspension, revocation or cancellation
of such Liberty Permits would not have a Material Adverse Effect on Liberty.
 
Litigation.  There are no other legal actions, pending or threatened against
Liberty.
 
Taxes.  Liberty has timely filed all tax returns and reports required to be
filed by it (after giving effect to any filing extension properly granted by a
governmental entity having authority to do so) ("Liberty Tax Return").  Each
such Liberty Tax Return is true, correct and complete in all material
respects.  Company has paid, within the time and manner prescribed by law, all
material taxes that are due and payable.  No Liberty Tax Return is the subject
of any investigation, audit or other proceeding by any federal, state or local
tax authority. All tax liability disclosed or otherwise incurred prior to
Closing shall remain the sole responsibility of Liberty and not of the Company.
 
Labor Matters.
 
Liberty is in compliance in all material respects with all applicable laws
respecting employment and employment practices, terms and conditions of
employment and wages and laws, and is not engaged in any unfair labor practices;
 
There are no controversies pending or, to the knowledge of Liberty, threatened,
between Liberty and any of its respective employees, consultants or independent
contractors, which controversies have had or could reasonably be expected to
have a Material Adverse Effect on Liberty;
 
Liberty is not a party to any collective bargaining agreement or other labor
union contract applicable to persons employed by Liberty, nor does Liberty know
of any activities or proceedings of any labor union to organize any such
employees; and
 

 
 

--------------------------------------------------------------------------------

 
 
Liberty has no knowledge of any labor disputes, strikes, slowdowns, work
stoppages, lockouts, or threats thereof, by or with respect to any employees of,
or consultants or independent contractors to, Liberty.
 
Benefit Plans.  Liberty has not adopted and is not a party to any bonus,
pension, profit sharing, deferred compensation, incentive compensation, stock
ownership, stock purchase, stock option, phantom stock, retirement, vacation,
severance, disability, death benefit, hospitalization, medical or other employee
benefit plan, arrangement or understanding (whether or not legally binding)
providing benefits to any current or former employee, officer or director of
Liberty or any person affiliated with Liberty.
 
Financial Statements.  As represented in Exhibit A are (i) the audited balance
sheet of Liberty as of December 31,2007 (the “Audited Liberty Balance Sheet”),
together with the related statements of income and cash flows for each of the
two fiscal years of Liberty then ended and for the cumulative period from the
date of inception through December 31,2007 (the “Audited Financial Statements”),
all certified by a certified accounting firm whose audit reports thereon are
included therewith.  The Audited Financial Statements (including, in each case,
any related notes thereto) (i) were prepared in accordance with generally
accepted accounting principles (“GAAP”) applied on a consistent basis throughout
the period involved, (ii) are complete and correct, and (iii) fairly presents
the financial position of Liberty as of the date thereof and the results of its
operations and cash flows and stockholder equity for the period
indicated.  Except as noted in the opinions contained in the Audited Financial
Statements, such Audited Financial Statements and opinions were rendered without
qualification or exception and were not subject to any contingency.
 
Except for the contracts, commitments, leases, licenses and agreements listed on
Liberty Disclosure Schedule (the "Liberty Agreements"), Liberty is not party to
or subject to:
 
any agreement (or group of related agreements) which requires future
expenditures by the Company in excess of $25,000 or is otherwise material to the
Company's business;
 
any material contract or agreement for the purchase or sale of any commodity,
product, material, supplies, equipment or other personal property, other than
purchase or sale orders entered into in the ordinary course of business
consistent with past practices;
 
any employment, consulting or independent contractor agreements;
 
any distributor, sales representative, sales agent, commission or similar
agreement, whether or not in writing;
 
any material license agreement (whether as licensor or licensee) or royalty
agreement;
 
any agreement with any current or former stockholder, officer or director of
Liberty, or any “affiliate” or “associate” of such persons (as such terms are
defined in the rules and regulations promulgated under the Securities Act),
including without limitation any agreement or other arrangement providing for
the furnishing of services by, rental of real or personal property from, or
otherwise requiring payments to, any such person;
 

 
 

--------------------------------------------------------------------------------

 
 
any agreement or other commitment with any person or entity containing covenants
limiting the freedom of Liberty or any of the Liberty’s affiliates, employees,
directors, officers, consultants or agents to compete in any line of business or
with any person or entity or in any geographical location or to use or disclose
any information in their possession;
 
any loan agreement, indenture, note, bond, debenture, guarantee or any other
document or agreement evidencing a capitalized lease obligation or indebtedness
to any person or any agreement of guaranty, indemnification or other similar
commitment with respect to the obligations or liabilities of any other Person;
 
any agreement for the disposition of Company assets other than in the ordinary
course of business consistent with past practices;
 
any agreement for the acquisition of the business or shares of another party;
 
any contract or agreement concerning a partnership or joint venture with one or
more Person;
 
any lease of real property;
 
any agreement which contains a fixed penalty or liquidated damages clause for
late performance or other default by Liberty to the extent that such late
performance or default would have a Material Adverse Effect on Liberty; or
 
any other agreement or contract (or group of related agreements or contracts) to
the extent not otherwise disclosed in the Liberty Disclosure Schedule, the
performance of which involves consideration paid by Liberty in excess of
$100,000.00 in any one year period.
 
Correct and complete copies of all Liberty Agreements, including all amendments
thereto, have been delivered to the Company.  Liberty has not breached, is not
in default under, and has not received written notice of any breach of or
default under, any agreement required to be disclosed in the Liberty Disclosure
Schedule (each, a “Material Contract”).  To Liberty’s knowledge, no other party
to any Material Contract has breached or is in default of any of its obligations
thereunder to the extent that such breach or default would have a Material
Adverse Effect on Liberty.  Each Material Contract is in full force and effect,
except in any such case for breaches, defaults or failures to be in full force
and effect that do not currently have or would not have a Material Adverse
Effect on Liberty. Each Material Contract is a legal, valid and binding
obligation of Liberty and each of the other parties thereto, enforceable in
accordance with its terms, except that the enforcement thereof may be limited by
(i) bankruptcy, insolvency, reorganization, moratorium or other similar laws now
or hereafter in effect relating to creditors' rights generally and (ii) general
principles of equity.
 

 
 

--------------------------------------------------------------------------------

 
 
The consent of, or the delivery of notice to or filing with, any party to a
Material Contract is not required for the execution and delivery by Liberty of
this Agreement or the consummation of the transactions contemplated under the
Agreement.
 
Absence of Certain Changes and Events.  Since the date of the Audited Liberty
Balance Sheet, the Company has conducted its business in the ordinary course
consistent with past practice and, since such date, there has not occurred:
 
any event, damage, destruction or loss, whether covered by insurance or not,
which has had or reasonably is expected to have a Material Adverse Effect on
Liberty or its assets;
 
any entry by Liberty into a commitment or transaction material to the Company,
which is not in the ordinary course of business consistent with past practice;
 
any change by Liberty in accounting principles, methods or practices, except
insofar as may have been required by a change in GAAP;
 
any declaration, payment or setting aside for payment of any dividends or
distributions in respect to shares of Liberty Common Stock, or any redemption,
purchase or other acquisition of any shares of Liberty Common Stock;
 
any cancellation of any debts or waiver or release of any right or claim of
Liberty individually or in the aggregate material to Liberty, whether or not in
the ordinary course of business;
 
any revaluations by Liberty of any of its assets or liabilities, including
without limitation, writing-off notes or accounts receivable;
 
any material increase in the rate or terms of compensation payable or to become
payable by Liberty to any of its personnel or consultants; any bonus, incentive
compensation, service award or other benefit granted, made or accrued,
contingently or otherwise, for or to the credit of any Liberty personnel;
employee welfare, pension, retirement, profit-sharing or similar payment or
arrangement made or agreed to by Liberty for any Company personnel except for
contributions in accordance with prior practice made to, and payments made to
employees under, plans and arrangements existing on the date of the Audited
Liberty Balance Sheet;
 
any adoption of a plan of liquidation or resolutions providing for the
liquidation, dissolution, merger, consolidation or other reorganization of
Liberty, other than in connection with the transactions contemplated hereby;
 
any purchase, acquisition or sale by Liberty of any assets, other than in the
ordinary course of business;
 
any amendment, cancellation or termination of any Material Contract, including,
without limitation, license or sublicense, or other instrument to which Liberty
is a party or to which Liberty or any of the assets of Liberty is bound;
 

 
 

--------------------------------------------------------------------------------

 
 
any failure to pay when due any material obligation of Liberty;
 
any failure to operate the business of Liberty in the ordinary course with an
effort to preserve the business intact, to keep available to Liberty the
services of its personnel, and to preserve for Liberty the goodwill of its
customers and others having business relations with Liberty except for such
failures that would not have a Material Adverse Effect on Liberty;
 
any commitment to borrow money entered into by Liberty, or any loans made or
agreed to be made by Liberty, involving more than $100,000 individually or
$500,000 in the aggregate (other than credit provided by suppliers or
manufacturers in the ordinary course of the Liberty 's business consistent with
past practices);
 
any liabilities incurred by Liberty involv­ing $10,000 or more individually and
$25,000 or more in the aggregate, other than liabilities incurred in the
ordinary course of business consistent with past practices;
 
any payment, discharge or satisfaction of any material liabilities of Liberty or
any material capital expenditure of Liberty, other than (i) the payment,
discharge or satisfaction in the ordinary course of business consistent with
prior prac­tice of liabilities reflected or reserved against in the Audited
Financial Statements or incurred in the ordinary course of business consistent
with prior practice since the date of the Audited Liberty Balance Sheet,
and (ii) any capital expenditures involving $10,000 or less individually and
$25,000 or less in the aggregate;
 
any amendment of Liberty’s Articles of Incorporation or Liberty Bylaws; or
 
any agreement by Liberty to do any of the things described in the preceding
clauses (a) through (p) of this Section, other than as expressly contemplated or
provided for in this Agreement.
 
Properties, Assets, Encumbrances; No Undisclosed Liabilities.
 
Liberty has good, valid and marketable title to, a valid leasehold interest in,
or valid license rights to, all the properties and assets which it purports to
own, lease or license (real, personal and mixed, tangible and intangible),
including, without, limitation, all the properties and assets reflected in
Liberty Balance Sheet (except for personal property sold since the date of
Liberty Balance Sheet in the ordinary course of business consistent with past
practice), except as would not have a Material Adverse Effect on Liberty, and
such properties and assets are all of the assets (whether tangible or
intangible) that are used or required for use in the operation of its business
as currently or proposed to be conducted.  All properties and assets reflected
in the Liberty Balance Sheet are free and clear of all Liens, except for Liens
reflected on the Company Balance Sheet and Liens for current taxes not yet due
and other Liens that do not, individually or in the aggregate, materially
detract from the value or impair the use of the property or assets subject
thereto.  Liberty Disclosure Schedule contains a complete and accurate list of
all leases pursuant to which Liberty leases from others material amounts of real
or personal property.  Each such lease is in good standing, valid and effective
in accordance with its terms, and there is not under any such lease, any
existing material default or event of default (or event which with the giving of
notice or lapse of time, or both, would constitute a material default).
 

 
 

--------------------------------------------------------------------------------

 
 
There are no liabilities of Liberty, other than (i) liabilities disclosed or
provided for in Liberty Balance Sheet, or (ii) liabilities incurred in the
ordinary course of business since the date of the Liberty Balance Sheet and
which, if existing, would not have a Material Adverse Effect on Liberty.  There
is no probable or reasonably possible loss contingency (within the meaning of
Statement of Financial Accounting Standards No. 5) known to Liberty, which is
not reflected in the Financial Statements (including the notes thereto).
 
Environmental Matters.
 
Liberty is in compliance in all-material respects with all applicable
Environmental Laws (as defined below).  Liberty has not received any
communication from a Governmental Entity, citizens group, employee or other
person that alleges that Liberty is not in full compliance with all applicable
Environmental Laws.
 
There is no Environmental Claim (as defined below) pending against Liberty or,
to Liberty’s knowledge, threatened against any person whose liability for any
Environmental Claim Liberty has or may have retained or assumed either
contractually or by operation of law.
 
“Environmental Claim” means any claim, action, cause of action, investigation or
notice by any person alleging potential liability arising out of, based on or
resulting from (i) the presence, or release into the environment, of any
Material of Environmental Concern at any location, whether or not owned by
Liberty, or (ii) circumstances forming the basis of any violation, or alleged
violation, of any Environmental Law.
 
“Environmental Laws” means all federal, state, local and foreign laws and
regulations relating to pollution or protection or preservation of human health
or the environment including, without limitation, ambient air, surface water,
ground water, land surface or subsurface strata and natural resources, and
including, without limitation, all laws and regulations relating to emissions,
discharges, releases or threatened releases of Materials of Environmental
Concern, or otherwise relating to the manufacture, processing, distribution,
use, treatment, storage, containment (whether above ground or underground),
disposal, transport or handling of Materials of Environmental Concern, or the
preservation of the environment or mitigation of adverse effects thereon and all
laws and regulations with regard to recordkeeping, notification, disclosure and
reporting requirements respecting Materials of Environmental Concern.
 
“Materials of Environmental Concern” means all pollutants, containments, toxic
or hazardous substances, materials and wastes, petroleum and petroleum products,
asbestos and asbestos-containing materials, polychlorinated biphenyls, radon or
lead-based paints and materials.
 
Intellectual Property.
 
“Intellectual Property” is defined as all intellectual property in which Liberty
has any right, title, or interest (including a licensed right other than rights
to licensed software that is generally commercially available) or which has
been, is being, or is expected to be used, exploited, or commercialized by
Liberty in the conduct of its business, including but not limited to all
“Patents” (hereinafter defined), all “Marks” (hereinafter defined), all
“Copyrights” (hereinafter defined), and all “Confidential Information”
(hereinafter defined).
 

 
 

--------------------------------------------------------------------------------

 
 
(1)           “Patents” is defined to include all concepts, ideas, designs,
formulas, inventions (whether patentable or not), techniques, all U.S. and
foreign patent applications, and all U.S. and foreign patents.


(2)           “Marks” is defined to include all words, names, logos, symbols,
trade names, source indicating indicia, trade dress, trademarks, marks, U.S. and
foreign applications to register marks, and U.S. and foreign registrations.


(3)           “Copyrights” is defined to include all copyrights, U.S. and
foreign, whether registered or not, all copyright applications, all copyright
registrations, including but not limited to the copyrights in Liberty's business
documents and files, customer documents and files, software, product designs and
packaging, advertising, promotional material, and software products (whether
developed or in development).


(4)           “Confidential Information” is defined to include, but not limited
to, confidential information, financial information, business trade secrets,
marketing information, financial and technical trade secrets, techniques,
processes, and know-how.


Liberty Disclosure Schedule contains a complete and accurate list and
description of (i) Intellectual Property which is material to the business of
Liberty; (ii) all patent applications, issued patents, trademark applications,
trademark registrations, copyright applications, and copyright registrations,
(iii) all licenses of Intellectual Property to Liberty (other than licensed
software that is generally commercially available) which are material to the
business of Liberty; and (iv) all licenses and other agreements, written or not,
from Liberty to any third party granting any rights or interests in the
Intellectual Property.
 
Except as set forth in Liberty Disclosure Schedule:
 
(1)           Liberty is the sole owner, free and clear of any Lien or
encumbrance, and without the payment of any monies or royalty except with
respect to off-the-shelf software, of the Intellectual Property;


(2)           Liberty has taken, and will continue to take, all actions which
are necessary or advisable to acquire and protect the Intellectual Property,
consistent with prudent commercial practices;


(3)           Liberty’s rights in the Intellectual Property are valid and
enforceable;


(4)           Liberty has received no demand, claim, notice or inquiry from any
person in respect of the Intellectual Property which challenges, threatens to
challenge or inquires as to whether there is any basis to challenge, the
validity of, the rights of Liberty in, or the right of Liberty to use, any such
Intellectual Property, and Liberty knows of no basis for any such challenge;


(5)           Liberty is not in violation or infringement of, and has not
violated or infringed, any proprietary rights of any other person;

 
 

--------------------------------------------------------------------------------

 
 
(6)           no person has or is infringing, misappropriating, or making
unauthorized use of any Intellectual Property;


(7)           except on an arm's-length basis for value and other commercially
reasonable terms, Liberty has not licensed, consented or acquiesced to the
taking or use of any Intellectual Property by any person;


(8)           all Marks and Copyrights which are material to the business of
Liberty were either (a) authored by regular employees of Liberty within the
scope of their employment and Liberty was thus the original author pursuant to
the work made for hire doctrine, or (b) authored by independent contractors
subject to enforceable non-disclosure and assignment agreements;


(9)           the execution and consummation of this Agreement will not
adversely impair or impact the value of or the Liberty’s future enjoyment and
exploitation of the Intellectual Property;


(10)         all current or former Liberty personnel, including partners,
directors, officers, employees, agents, consultants and contractors, who have
contributed to or participated in the conception, creation, or development of
any Intellectual Property have executed effective and proper agreements
containing non-disclosure and assignment provisions for the benefit of
Liberty.  True and complete copies of these agreements have been delivered to
Liberty.  After giving effect to the transactions contemplated herein, no
current or former personnel of Liberty will possess any right, title or interest
in the Intellectual Property; and


(11)         Liberty is not in breach or violation of any agreement relating to
any Intellectual Property which would materially impair Company's rights, title,
or interest in the Intellectual Property or agreement.
 
Insurance.  Liberty Disclosure Schedule contains a true, accurate and complete
list of all policies or binders of fire, liability, title, workers' compensation
and other forms of insurance (showing as to each policy or binder the carrier,
policy number, coverage limits, expiration dates, annual premiums and a general
description of the type of coverage provided) maintained by Liberty on the
business, assets or per­sonnel of Liberty.  All of such policies are sufficient
for compliance with all requirements of all contracts to which Liberty is a
party and all state, federal, local or foreign laws, rules and regulations
applicable to Liberty.  Liberty has paid all premiums due on such insurance
policies and is in compliance with and not in default under any of such policies
or binders.  Liberty has not failed to give any notice or to present any claim
under any such policy or binder in a due and timely fashion when the effect of
such default or such failure would be to render a material claim
uninsured.  Liberty has not received any notice from any insurer advising of
reduced coverage or increased premiums on existing policies or binders.  There
are no outstanding unpaid claims under any such policies or binders.  Such
policies and binders are in full force and effect, and Liberty has delivered
true and correct copies of such policies and binders to the Company.
 
Equipment.  All of the tangible personal property of Liberty that is material,
either individually or in the aggregate, to the operation of Liberty’s business
is in good working order, operating condition and state of repair, ordinary wear
and tear excepted.
 

 
 

--------------------------------------------------------------------------------

 
 
Interested Party Transactions.  No stockholder, officer or director of Liberty,
or any person with whom any such stockholder, officer or director has any direct
or indirect relation by blood, marriage or adoption, or any entity in which any
such person owns any beneficial interest (other than a publicly-held corporation
whose stock is traded on a national securities exchange or in the
over-the-counter market and less than 1% of the stock of which is beneficially
owned by all of such persons), has any interest in (i) to Liberty’s knowledge,
any contract, arrangement or understanding with, or relating to, the business or
operations of Liberty that could reasonably be expected to result in a liability
or obligation of Liberty, (ii) any loan, arrangement, understanding, agreement
or contract for or relating to indebtedness with Liberty, (iii) any material
property (real, personal or mixed), tangible or intangible, used or currently
intended to be used in the business or operations of Liberty, (iv) to Liberty’s
knowledge, any business or entity that competes with Liberty, or (v) to
Liberty’s knowledge, any other transaction that would be required to be reported
as a Certain Relationship or Related Transaction, pursuant to Item 404, or any
other provisions of, Regulation S-B promulgated by the SEC, if Liberty filed
such reports.
 
Change of Control Agreements.  Liberty has no plans, programs or agreements to
which it is a party, or to which it is subject, pursuant to which payments (or
acceleration of benefits) may be required upon, or may become payable directly
or indirectly as a result of, any change of control of Liberty that have not
been disclosed.
 
Books and Records.  The books of account, minute books (including, without
limitation, all actions of the shareholders of Liberty, the board of directors
of the Company and all committees of the board of directors of Liberty) stock
record books and other records of Liberty are complete and correct in all
material respects and have been maintained in accordance with sound business
practices, including an adequate system of internal controls, except for such
failures with respect thereto as do not have a Material Adverse Effect on
Liberty.
 
Brokers.  Except as described in Liberty Disclosure Schedule, no broker, finder
or investment banker is entitled to any brokerage, finder's or other fee or
commission in connection with the transactions contemplated by this Agreement
based upon arrangements made by or on behalf of Liberty.
 
Disclosure.  The representations and warranties of Liberty herein, or in any
document, exhibit, statement, certificate or schedule furnished by or on behalf
of Liberty as required by this Agreement, do not contain and will not contain
any untrue statement of a material fact and do not omit and will not omit to
state any material fact necessary in order to make the statements herein or
therein, in light of the circumstances under which they were made, not
misleading.  There are no material facts or circumstances relating to Liberty
which have not been disclosed herein.
 
Ownership of Shares.  Liberty are the sole record and beneficial owners of the
Liberty Shares, which constitute all of the issued and outstanding shares of the
Liberty’s Common Stock and the Liberty Shares are not subject to any
encumbrance, any rights of first refusal of any kind, options, preemptive
rights, voting arrangements or other rights of third parties to acquire any of
such shares.  Liberty has good and valid title to, and has the unrestricted
(except for restrictions imposed generally under applicable federal and state
securities laws) right to transfer and sell such Liberty’s shares of Liberty
Common Stock to Company in accordance with the terms of this Agreement.
 

 
 

--------------------------------------------------------------------------------

 
 
Authority.  Liberty each have the power and authority to enter into and to
perform their respective obligations under this Agreement and each of the
agreements, certificates and documents required to be delivered by Liberty
pursuant to the terms of this Agreement.  The execution, delivery and
performance of this Agreement, and the consummation of the transactions
contemplated hereby, have been duly authorized by all necessary action on the
part of Liberty.  The Agreement constitutes the legal, valid and binding
obligation of Liberty, enforceable against Liberty in accordance with its terms,
subject to the effect, if any, of (a) applicable bankruptcy and other similar
laws affecting the rights of creditors generally and (b) rules of law and equity
governing specific performance, injunctive relief and other equitable remedies.
 
Conflicts.  Neither the execution and delivery by Liberty of this Agreement nor
the performance by Liberty of its obligations hereunder will conflict with any
contract, agreement or arrangement (whether or not in writing) to which Liberty
is a party or any law, rule, regulation, order or injunction applicable to
Liberty. There are no legal proceedings pending or, to the best knowledge of
Liberty, threatened against Liberty that would prevent the consummation of the
transactions contemplated by this Agreement.  No consent, notice or approval is
required of any person in connection with Liberty’s execution, delivery and
performance of this Agreement or the consummation of the transactions
contemplated hereby.
 
 
PRE-CLOSING COVENANTS
 
Operation of  Liberty.
 
Except as specifically provided in this Agreement, as of the date of this
Agreement and post the Closing Date, Liberty shall appoint Company as manager
and company will assume the responsibilities to:
 
maintain its books of account and records in the usual and ordinary manner, and
in conformity with its past practices;
 
pay accounts payable and other obligations when they become due and payable in
the ordinary course of business consistent with past practices except to the
extent disputed in good faith;
 
maintain all insurances, fidelity bonds, surety bonds, and officer liability
policies necessary to conduct business and maintain licenses.
 
maintain and increase the relationships with loan originating teams and branch
locations as well warehouse lines and investor relations.
 
conduct its business, if any, in the ordinary course consistent with past
practices, or as required by this Agreement;
 
pay all taxes when due and file all required Tax Returns on or before the due
date therefore except to the extent disputed in good faith;
 

 
 

--------------------------------------------------------------------------------

 
 
make appropriate provisions in its books of account and records for taxes
relating to its operations during such period (regardless of whether such taxes
are required to be reflected in a tax return having a due date on or prior to
the Closing Date); and
 
withhold all taxes required to be withheld and remitted by or on behalf of
Liberty in connection with amounts paid or owing to any Liberty personnel or
other person, and pay such taxes to the proper governmental authority or set
aside such taxes in accounts for such purpose.
 
      without the prior written consent of Company and Liberty, between the date
of this Agreement and the Closing Date (or termination of this Agreement),
Liberty neither shall:
 
issue or promise to issue any capital stock or any options, warrants or other
rights to subscribe for or purchase any capital stock or any securities
convertible into or exchangeable or exercisable for, or rights to purchase or
otherwise acquire, any shares of the capital stock of Liberty;
 
declare or pay any dividends on or make any other distributions (whether in
cash, stock or property) in respect of any of its capital stock, or split,
combine or reclassify any of its capital stock or issue or authorize the
issuance of any other securities in respect of, in lieu of or in substitution
for shares of its capital stock, or repurchase or otherwise acquire, directly or
indirectly, any shares of its capital stock;
 
 enter into any material contract or commitment, or amend or otherwise modify or
waive any of the terms of any of its material contracts, other than in the
ordinary course of business consistent with past practice, or violate or
terminate any such material contracts;
 
 transfer, assign or license to any person or entity any rights to its
intellectual property other than in the ordinary course of business consistent
with past practice;
 
enter into or amend any agreements pursuant to which any other party is granted
exclusive marketing or other exclusive rights of any type or scope with respect
to any of its products or intellectual property;
 
adopt or amend any employee benefit or stock purchase or option plan;
 
except as may be required or reasonably necessary in order to complete the
transactions contemplated by this Agreement, agree to borrow any funds, incur
any indebtedness or directly or indirectly guarantee or agree to guarantee the
obligations of others, or draw or borrow on any lines of credit that may be
available to Liberty;
 
place or allow to be placed a lien or encumbrance on any of the assets of the
Company;
 
pay, discharge or satisfy in an amount in excess of $5,000 in any one case or
$30,000 in the aggregate, any claim, liability or obligation (absolute, accrued,
asserted or unasserted, contingent or otherwise) arising other than in the
ordinary course of business, other than the payment, discharge or satisfaction
of liabilities reflected or reserved against in the Company's financial
statements;
 

 
 

--------------------------------------------------------------------------------

 
 
make any capital expenditures, capital additions or capital improvements except
in the ordinary course of business and consistent with past practice;
 
materially reduce the amount of any material insurance coverage provided by
existing insurance policies;
 
terminate or waive any right of substantial value;
 
commence a lawsuit other than (1) for the routine collection of bills, (2) in
such cases where it in good faith determines that failure to commence suit would
result in the material impairment of a valuable aspect of its business, provided
that it consults with Company prior to the filing of such a suit, or (3) for a
breach of this Agreement;
 
sell, lease, license or otherwise dispose of or encumber any of its properties
or assets which are material, individually or in the aggregate, to its business,
except in the ordinary course of business consistent with past practice;
 
commit any act or omit to do any act which will cause a breach of this Agreement
or any other material agreement, contract, lease or commitment to which the
Company is party;
 
violate any law or governmental approval, including, without limitation any
federal or state securities laws;
 
make any loan, advance, distribution or payment of any type or to any Person
other than as contemplated by this Agreement;
 
amend its Articles of Incorporation or Bylaws;
 
except as contemplated by this Agreement, consolidate with, or agree to merge or
consolidate with, or purchase substantially all of the assets of, or otherwise
acquire any business or any Person or division thereof;
 
make any tax election or settle or compromise any tax liability other than in
the ordinary course of business consistent with past practices;
 
lease or purchase or agree to lease or purchase any assets or properties; or
 
take, or agree in writing or otherwise to take, any action which would make any
of its representations or warranties contained in this Agreement untrue or
incorrect in any material respect or prevent it from performing or cause it not
to perform its covenants hereunder in any material respect.
 



 
 

--------------------------------------------------------------------------------

 
 
ADDITIONAL AGREEMENTS
 
Access to Information.
 
From the date hereof to the Closing Date, Liberty shall afford, and shall cause
its officers, directors, employees, representatives and agents to afford, to the
Company and to the officers, employees and agents of the Company reasonable
access during normal business hours to Liberty's officers, employees, agents,
representatives, properties, books, records and contracts, and shall furnish to
the Company all financial, operating and other data and information as the
Company, through its agents, officers, employees or other representatives, may
reasonably request. To facilitate this Liberty shall appoint Company as manager
 
No investigation pursuant to Section 8.1(a) shall affect any representations or
warranties of the Parties herein or the conditions to the obligations of the
Parties.
 
Expenses and Taxes.  Each of the Parties shall pay their respective costs
incurred in connection with the preparation, negotiation, execution and delivery
of this Agreement and the consummation of the transactions contemplated hereby,
including, without limitation, the fees of the attorneys, accountants and
advisors.
 
News Releases.  Except as otherwise required by law or the rules of the SEC or
NASD, so long as this Agreement is in effect, Company will not permit any of
their respective affiliates or representatives to, issue or cause the
publication of any press release or make any other public announcement with
respect to the transactions contemplated by this Agreement without the consent
of the other party, which consent shall not be unreasonably withheld or
delayed.  Subject to the foregoing, the Company and Liberty will cooperate with
each other in the development and distribution of all press releases and other
public announcements with respect to this Agreement and the transactions
contemplated hereby, and will furnish the other with drafts of any such releases
and announcements as far in advance as reasonably possible.
 
Additional Agreements.  Subject to the terms and conditions of this Agreement,
each Party agrees to use all reasonable efforts to take, or cause to be taken,
all action and to do, or cause to be done, all things necessary, proper or
advisable under applicable law to consummate and make effective the transactions
contemplated by this Agreement.  If at any time after the Closing Date any
further action is necessary or desirable to carry out the purposes of this
Agreement, the proper officers and directors of each such corporation shall take
all such necessary or desirable action.
 
Notification of Certain Matters.
 
Liberty shall give prompt notice to the Company of any material inaccuracy in
any representation or warranty made by it herein, or any material failure of
Liberty to comply with or satisfy any covenant, condition or agreement to be
complied with or satisfied by it under this Agreement; provided, however, that
no such notification shall affect the representations or warranties or covenants
or agreements of Liberty or the conditions to the obligations of Liberty
hereunder.
 

 
 

--------------------------------------------------------------------------------

 
 
The Company and Liberty shall each promptly advise the other orally and in
writing of any change or event having, or which, insofar as can reasonably be
foreseen, in the future would have, a Material Adverse Effect or any adverse
effect on the right or ability of any Party to enter into and complete the
transactions contemplated hereby.
 
Confidentiality.
 
Each Party shall hold, and shall cause its officers, employees, agents and
representatives, including, without limitation, attorneys, accountants,
consultants and financial advisors who obtain such information to hold, in
confidence, and not use for any purpose other than evaluating the transactions
contemplated by this Agreement, any confidential information of another Party
obtained through the investigations permitted hereunder, which for the purposes
hereof shall not include any information which (i) is or becomes generally
available to the public other than as a result of disclosure by a Party or one
of its affiliates in violation of its obligations under this subsection, (ii)
becomes available to a Party on a nonconfidential basis from a source, other
than the Party which alleges the information is confidential or its affiliates,
which has represented that such source is entitled to disclose it, or (iii) was
known to a Party on a nonconfidential basis prior to its disclosure to such
Party hereunder.  If this Agreement is terminated, at the request of a Party,
the other Party shall deliver, and cause its officers, employees, agents, and
representatives, including, without limitation, attorneys, accountants,
consultants and financial advisors who obtain confidential information of the
requesting Party pursuant to investigations permitted hereunder, to deliver to
the requesting Party all such confidential information that is written
(including copies or extracts thereof).
 
If a Party or a Person to whom a Party transmits confidential information of
another Party is requested or becomes legally compelled (by oral questions,
interrogatories, requests for information or documents, subpoena, criminal or
civil investigative demand or similar process) to disclose any of such
confidential information, such Party or other Person will provide the other
Party with prompt written notice so that such Party may seek a protective order
or other appropriate remedy or waive compliance with Section 8.6(a).  If such
protective order or other remedy is not obtained, or if the applicable Party
waives compliance with Section 8.6(a), the Party or Person subject to the
request will furnish only that portion of such confidential information which is
legally required and will exercise reasonable efforts to obtain reliable
assurance that confidential treatment will be accorded such confidential
information.
 
Consents and Filings.  The Parties shall, promptly after execution of this
Agreement, make all required filings and submissions with respect to the
transactions contemplated by this Agreement.  Each Party will take all
reasonable actions to obtain any other consent, authorization, order or approval
of, or any exemption by, any Person required to be obtained or made in
connection with the transactions contemplated by this Agreement.  Each Party
will cooperate with and promptly furnish information to the other Party in
connection with obtaining such consents or making any such filings and will
promptly furnish to the other Party a copy of all filings made with a
governmental authority.
 
Company SEC Filings.  Between the date hereof and the Closing Date, Liberty
shall cooperate with the Company in connection with the preparation and filing
of, and provide to the Company for inclusion or incorporation by reference in,
any reports or filings to be filed by Company with the Commission (the "Company
Filings").  Without limiting the foregoing, Liberty shall take all commercially
reasonable actions requested by Company to enable Company to include or
incorporate by reference in the Company Filings any Financial Statement of
Company, including, without limitation, any auditors' report thereon.  Liberty
agrees that (i) at least three (3) business days prior to filing, Liberty shall
furnish the Company copies of all proposed Company Filings relating to,
disclosing or describing the transactions contemplated by this Agreement, and
(ii) it shall not make any Company Filing described in the immediately preceding
clause (i) without the prior consent of Liberty, which shall not be unreasonably
withheld, conditioned or delayed.
 

 
 

--------------------------------------------------------------------------------

 
 
Tax-Free Reorganization.  The Parties intend that the transaction will qualify
as a reorganization within the meaning of Section 368(a) of the Code.  The
Company and Liberty shall each use its reasonable best efforts to cause the
transactions to so qualify.  Neither the Company nor Liberty shall knowingly
take any action, or knowingly fail to take any action that would be reasonably
likely to jeopardize the qualification of the transaction as a reorganization
within the meaning of Section 368(a) of the Code.  The Company and Liberty
acknowledge, however, that no Party hereto has made any representation or
warranty to the other with respect to the treatment of such transaction or the
effect thereof under the applicable tax laws, regulations or interpretations;
and that no attorney’s opinion or private revenue ruling has been obtained with
respect to the effects thereof under the Code.
 
 
CLOSING DELIVERIES AND CONDITIONS TO CLOSING
 
           Documents to be Delivered by Company.  At the Closing, Company shall
deliver to Liberty the following:
 
A certificate of the Secretary of Company dated the Closing Date as to (i) the
corporate actions taken by Company and its board of directors to authorize the
transactions contemplated hereby, and (ii) the incumbency and signatures of the
officers of Company executing this Agreement and the other agreements,
instruments and other documents executed by or on behalf of Company pursuant to
this Agreement or otherwise in connection with the transactions contemplated
hereby;
 
A copy of the resolutions adopted by the Board of Directors of Company (i)
authorizing the execution and delivery of this Agreement,
 
Such other customary certificates or documents as may be reasonably required by
Liberty.
 
Documents to be Delivered by Liberty.  At the Closing, Liberty shall deliver to
the Company the following:
 
A certificate of the Secretary and President of Liberty, dated the Closing Date,
in form and substance reasonably satisfactory to the Company as to (i) the
corporate actions taken by Liberty and its board of directors to authorize the
transactions contemplated hereby, and (ii) the incumbency and signatures of the
officers of Liberty executing this Agreement and the other agreements,
instruments and other documents executed by or on behalf of Liberty pursuant to
this Agreement or otherwise in connection with the transactions contemplated
hereby;
 

 
 

--------------------------------------------------------------------------------

 
 
A certificate, executed by the President and Chief Financial Officer of the
Liberty, in such detail as the Company shall reasonably request, certifying that
all representations, warranties and covenants herein are true and correct as of
the Closing Date.  The delivery of such certificate shall constitute a
representation and warranty of Liberty as to the statements set forth therein;
 
A copy of the resolutions adopted by the Board of Directors of Liberty
authorizing the execution and delivery of this Agreement and the performance by
Liberty of its obligations hereunder, certified by the Secretary and President
of Liberty; and
 
(d)           A certificate of good standing of Liberty from the Secretary of
State of Nevada dated as of the most recent practicable date;
 
(e)           Such other customary certificates or documents as may be
reasonably required by the Company.
 
Documents to be Delivered by each Party.  At the Closing, Liberty Stockholder
shall deliver to the Company a stock certificate representing the Liberty
Shares, together with such letters of transmittal, stock powers duly endorsed
and other documents as are necessary to effect the transfer thereof to the
Company.
 
Conditions to Obligations of Each Party.  Each Party's obligations to consummate
the transactions contemplated by this Agreement is subject to the satisfaction
or waiver at or prior to the Closing, of each of the following conditions:
 
No temporary restraining order, preliminary or permanent injunction or other
order issued by any governmental authority or other material legal restraint or
prohibition issued or promulgated by a governmental authority preventing the
consummation of the transactions contemplated by this Agreement shall be in
effect or shall be threatened, and there shall not be any law or regulation
enacted or deemed applicable to the transactions contemplated by this Agreement
that makes consummation of such transactions illegal.
 
Conditions to Obligations of the Company.  The obligation of the Company to
consummate the transactions contemplated by this Agreement are subject to the
satisfaction or waiver, at or prior to the Closing, of each of the following
conditions:
 
Each of the representations and warranties of the Liberty set forth in this
Agreement (i) that are not qualified by materiality must have been true and
correct in all material respects as of the Closing Date, and (ii) that are
qualified by materiality must have been true and correct as of the Closing Date;
except, in each case, for inaccuracies that would not individually or in the
aggregate have a Material Adverse Effect on either party.
 
All of the obligations, covenants and agreements with which Liberty are required
to comply or that the Company is required to perform under this Agreement at or
prior to the Closing shall have been complied with and performed in all material
respects.
 

 
 

--------------------------------------------------------------------------------

 
 
The documents required to be delivered by the Liberty pursuant to this Agreement
shall have been delivered simultaneously with the Closing.
 
Conditions to Obligations of Liberty.  The obligation of Liberty to consummate
the transactions contemplated by this Agreement are subject to the satisfaction
or waiver, at or prior to the Closing, of each of the following conditions:
 
Each of the representations and warranties of Company set forth in this
Agreement (i) that are not qualified by materiality must have been true and
correct in all material respects as of the Closing Date, and (ii) that are
qualified by materiality must have been true and correct as of the Closing Date;
except, in each case, for inaccuracies that would not individually or in the
aggregate have a Material Adverse Effect on either Party.
 
All of the obligations, covenants and agreements with which Company is required
to comply or that Company is required to perform under this Agreement at or
prior to the Closing shall have been complied with and performed in all material
respects.
 
The documents required to be delivered by Company pursuant to this
Agreement  shall have been delivered simultaneously with the Closing.


 
TERMINATION
 
Termination.  This Agreement may be terminated at any time prior to the Closing
Date:
 
by mutual written consent of the Parties at any time prior to the Closing;
 
by the Company in the event of a material breach by Liberty of any provision of
this Agreement for which written notice has been given to the Liberty and which
breach has not been cured prior to the earlier of (i) the Termination Date or
(ii) thirty (30) days following notice of such breach; provided, however that
the right to terminate this Agreement under this Section shall not be available
to Company if Company has materially breached any provision of this Agreement
and such breach remains uncured;
 
by Liberty in the event of a material breach by Company of any provision of this
Agreement which breach has not been cured prior to the Termination Date;
provided, however, that the right to terminate this Agreement under this Section
shall not be available to the Liberty if Liberty has materially breached any
provision of this Agreement and such breach remains uncured;
 
by Liberty if the Closing shall not have occurred by November 05, 2008 (the
"Termination Date"); provided, however, the right to terminate this Agreement
under this Section shall not be available to any Party whose failure to fulfill
any obligation hereunder has been the cause of, or results in, the failure of
the Closing to have occurred on or before the Termination Date;
 
Effect of Termination.  Except for the provisions of the Termination section and
the provisions hereof, each of which shall survive any termination of this
Agreement, in the event of termination of this Agreement pursuant to this
Agreement, this Agreement shall forthwith become void and of no further force
and effect and the Parties shall be released from any and all obligations
hereunder; provided, however, that termination of this Agreement shall not
relieve any Party from liability for the breach of any of its obligations
hereunder.
 

 
 

--------------------------------------------------------------------------------

 
 
INDEMNIFICATION
 
Survival of Representations and Warranties.  All representations and warranties
of the Company and Liberty contained herein or in any document, certificate or
other instrument required to be delivered hereunder in connection with the
transactions contemplated hereby shall survive the Closing for the period ending
on the date that is (12) months after the Closing Date.  No claim for
indemnification for breach of a representation or warranty may be commenced
after the period of survival of such representation or warranty, provided,
however, that claims made within the applicable time period shall survive to the
extent of such claim until such claim is finally determined and, if applicable,
paid.
 
Indemnification.
 
(a)           Company agrees to indemnify, defend and hold harmless Liberty from
and against any and all demands, claims, actions or causes of action,
assessments, losses, damages, liabilities, costs and expenses, including
interest, penalties and reasonable attorneys’ fees and expenses (collectively
“Damages”) asserted against, resulting to, imposed upon or incurred by Liberty,
directly or indirectly, by reason of or resulting from (i) any breach by the
Company of this Agreement, or (ii) any inaccuracy in or breach of any of the
representations, warranties, covenants or agreements made by the Company in this
Agreement.
 
(b)           Liberty each agree to indemnify, defend and hold harmless Company
from and against any and all demands, claims, actions or causes of action,
assessments, losses, damages, liabilities, costs and expenses, including
interest, penalties and reasonable attorneys’ fees and expenses (collectively
“Damages”) asserted against, resulting to, imposed upon or incurred by the
Company , directly or indirectly, by reason of or resulting from (i) any breach
by Liberty of this Agreement, or (ii) any inaccuracy in or breach of any of the
representations, warranties, covenants or agreements made by Liberty in this
Agreement.
 
Claims.  Whenever any claim shall arise for indemnification hereunder (a
“Claim”), the party entitled to indemnification (the “Indemnified Party”) shall
promptly give written notice to the party obligated to provide indemnity (the
“Indemnifying Party”) of the nature and extent of such Claim and the Damages
incurred by it.  If the Damages are liquidated in amount, the notice shall so
state, and such amount shall be deemed the amount of such Claim of the
Indemnified Party against the Indemnifying Party.  If the amount is not
liquidated, the notice shall so state and, in such event, such Claim shall be
deemed asserted against the Indemnifying Party but no payment or satisfaction
shall be made on account thereof until the amount of such claim is liquidated.
 

 
 

--------------------------------------------------------------------------------

 
 
If the Indemnifying Party shall not, within thirty (30) days after the giving of
such notice by the Indemnified Party, notify the Indemnified Party in accordance
herewith that the Indemnifying Party disputes the right of the Indemnified Party
to indemnity in respect of such Claim, then any such Claim shall be paid or
satisfied as follows:  (i) if said Claim is liquidated, then payment of such
Claim to the Indemnified Party shall be made by the Indemnifying Party at the
end of such period; or (ii) if the amount of such Claim is unliquidated at the
time notice is originally given to the Indemnifying Party, the Indemnified Party
shall give a second notice to the Indemnifying Party when the liquidated amount
of such Claim is known and, unless the Indemnifying Party shall object in
writing to such amount (as opposed to the Claim itself, as to which the right to
dispute had expired) within twenty (20) days after the giving of said second
notice, payment of such Claim to the Indemnified Party shall be made by the
Indemnifying Party.


If the Indemnifying Party shall not have made payment to the Indemnified Party
of any Claim when said payment is due, then the Indemnified Party shall have the
right to take any and all actions required to collect from the Indemnifying
Party the amount of such Claim.


Any portion of the amount of Damages asserted by the Indemnified Party in
connection with a Claim shall, if not objected to by the Indemnifying Party in
accordance with the procedures established herein, be considered to be subject
to satisfaction without further objection, as may be appropriate.


If the Indemnifying Party shall notify the Indemnified Party that he disputes
any Claim or the amount thereof (which notice shall only be given if the
Indemnifying Party has a good faith belief that the Indemnified Party is not
entitled to indemnity or the full amount of indemnity as claimed) then the
parties hereto shall endeavor to settle and compromise such Claim, or may agree
to submit the same to arbitration, and, if unable to agree on any settlement or
compromise or on submission to arbitration, such claim shall be settled by
appropriate litigation, and any liability and the amount of the Damages
established by reason of such settlement, compromise, arbitration or litigation,
or incurred as a result thereof, shall be paid and satisfied as provided herein.


Conditions of Indemnification with Respect to Third Party Claims.  The
Indemnified Party shall promptly give notice to the Indemnifying Party of any
claim of a third party which may reasonably be expected to result in a Claim by
the Indemnified Party.  The Indemnifying Party shall have the right to
participate in and, with respect to a third party Claim as to which he is
“wholly at risk,” direct the defense, compromise or settlement of such claim
with counsel selected by him, provided the Indemnifying Party gives written
notice to the Indemnified Party of his election to do so within thirty (30) days
after receipt of notice in accordance with the preceding sentence.  For the
purposes of this Section, the Indemnifying Party shall be deemed to be “wholly
at risk” except as to (i) Claims as to which the Indemnified Party may have any
direct monetary risk for which it is not fully indemnified by the terms hereof
or (ii) Claims as to which the Indemnified Party in its reasonable judgment has
any risk or liability for which compensation by monetary damages would not be
adequate.  If the Indemnifying Party fails to so notify the Indemnified Party of
his election to defend any such third party claim, the Indemnified Party will
(upon further notice to the Indemnifying Party) have the right to undertake the
defense, compromise or settlement of such claim on behalf of and for the account
and expense of the Indemnifying Party, subject to the right of the Indemnifying
Party to assume the defense of such claim at any time prior to settlement,
compromise or final determination thereof.
 

 
 

--------------------------------------------------------------------------------

 
 
If the proceeding involves matters as to which the Indemnifying Party is not
“wholly at risk,” then the defense, compromise or settlement of the Claim shall
be the responsibility of the Indemnified Party, but such defense, compromise and
settlement by the Indemnified Party shall be for the expense and account of the
Indemnifying Party.  Counsel for the Indemnifying Party shall consult and
cooperate at all times with counsel for the Indemnified Party in defending
against any such third party claim.


The Indemnifying Party shall not under any circumstances, without the written
consent of the Indemnified Party, settle or compromise any claim or consent to
the entry of any judgment which does not include as an unconditional term
thereof the giving by the claimant or the plaintiff to the Indemnified Party a
release from all liability in respect of such claim.


Limitations.  Notwithstanding any of the provisions of this Article:
 
None of the Parties to this Agreement nor any of their affiliates shall be
entitled to indemnification under this Article until the aggregate amount of all
Claims exceeds $25,000.00 at which time all Claims shall be subject to
indemnification;
 
In no event will any indemnifying party be liable for consequential damages
under this Article.

 
 
GENERAL PROVISIONS
 
Amendment.  This Agreement may not be amended except by an instrument in writing
signed by each of the Parties.
 
Waiver.  At any time prior to the Closing Date, any Party may (a) extend the
time for the performance of any of the obligations or other acts of any other
Party hereto or (b) waive compliance with any of the agreements of any other
Party or with any conditions to its own obligations.  Any such extension or
waiver shall be valid only if set forth in an instrument in writing signed on
behalf of the Party making the waiver or granting the extension by a duly
authorized officer.  No waiver of any of the provisions of this Agreement shall
be deemed or shall constitute a waiver of any other provision hereof (whether or
not similar), nor shall such waiver constitute a continuing waiver unless
otherwise expressly provided.
 
Assignment and Binding Effect.  Neither this Agreement nor any of the rights or
obligations hereunder may be assigned by Company without the prior written
consent of Liberty or assigned by Liberty without the prior written consent of
Company.  Subject to the foregoing, this Agreement shall be binding upon and
inure to the benefit of the Parties and their respective successors, transferees
and assigns, and no other Person shall have any right, benefit or obligation
hereunder.
 

 
 

--------------------------------------------------------------------------------

 
 
Governing Law.  This Agreement shall be governed by, and construed in accordance
with, the internal laws of State of Nevada, without regard to the conflict of
law provisions thereof.
 
Entire Agreement.  This Agreement constitutes the entire agreement between the
Parties pertaining to the subject matter hereof and supersedes all prior
agreements, understandings, negotiations and discussions, whether oral or
written, of the Parties with respect to the subject matter hereof.
 
Severability.  In the event that any one or more of the provisions contained in
this Agreement or in any other instrument referred to herein, shall, for any
reason, be held to be invalid, illegal or unenforceable in any respect, then to
the maximum extent permitted by law, such invalidity, illegality or
unenforceability shall not affect any other provision of this Agreement or any
other such instrument.
 
Construction and Titles.  The titles, captions or headings of the Articles and
Sections herein are for convenience of reference only and are not intended to be
a part of or to affect the meaning or interpretation of this Agreement. This
Agreement has been negotiated between the parties hereto, and the language
hereof shall not be construed for or against any party.  A reference herein to
any section shall be deemed to include a reference to every subsection
thereof.  All pronouns contained herein, and any variations thereof, shall be
deemed to refer to the masculine, feminine or neuter, singular or plural, as to
the identity of the parties hereto may require.
 
Arbitration.  Any dispute arising out of this Agreement, or its performance or
breach, shall be resolved by binding arbitration in Las Vegas, Nevada under the
Commercial Arbitration Rules (the "AAA Rules") of the American Arbitration
Association (the "AAA").  This arbitration provision is expressly made pursuant
to and shall be governed by the Federal Arbitration Act, 9 U. S. C. Sections
1-14 as well as the AAA Rules.  The Parties agree that pursuant to Section 9 of
the Federal Arbitration Act, a judgment of a United States District Court of
competent jurisdiction shall be entered upon the award made pursuant to the
arbitration.  A single arbitrator, who shall have the authority to allocate the
costs of any arbitration initiated under this paragraph, shall be selected
according to the AAA Rules within ten (10) days of the submission to the AAA of
the response to the statement of claim or the date on which any such response is
due, whichever is earlier.  The arbitrator shall be required to furnish to the
parties to the arbitration a preliminary statement of the arbitrator's decision
that includes the legal rationale for the arbitrator's conclusion and the
calculations pertinent to any damage award being made by the arbitrator.  The
arbitrator shall then furnish each of the parties to the arbitration the
opportunity to comment upon and/or contest the arbitrator's preliminary
statement of decision either, in the discretion of the arbitrator, through
briefs or at a hearing.  The arbitrator shall render a final decision following
any such briefing or hearing.  The arbitrator shall conduct the arbitration in
accordance with the Federal Rules of Evidence and the AAA Rules.  The arbitrator
shall decide the amount and extent of the pre-hearing discovery which is
appropriate.  The arbitrator shall have the power to enter any award of monetary
and/or injunctive relief (including the power to issue permanent injunctive
relief and also the power to reconsider any prior request for immediate
injunctive relief by any Party and any order as to immediate injunctive relief
previously granted or denied by a court in response to a request therefor by any
Party), including the power to render an award as provided in Rule 43 of the AAA
Rules.  The arbitrator shall have the power to award the prevailing party its
costs and reasonable attorney's fees; provided, however, that the arbitrator
shall not award attorneys' fees to a prevailing party if the prevailing party
received a settlement offer unless the arbitrator's award to the prevailing
party is greater than such settlement offer without taking into account
attorneys' fees in the case of the settlement offer or the arbitrator's
award.  In addition to the above courts, the arbitration award may be enforced
in any court having jurisdiction over the Parties and the subject matter of the
arbitration.
 

 
 

--------------------------------------------------------------------------------

 
 
Attorneys' Fees.  Should any Party institute any action or proceeding to enforce
any provision of this Agreement, including, without limitation, an action or
proceeding for declaratory relief, damages by reason of an alleged breach of any
provision of this Agreement, equitable relief or otherwise in connection with
this Agreement, or any provision hereof, the prevailing Party shall be entitled
to recover from the losing Party or Parties reasonable attorneys' fees and costs
for services rendered to the prevailing Party in such action or proceeding.
 
Multiple Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument.
 
Notices.  Unless applicable law requires a different method of giving notice,
any and all notices, demands or other communications required or desired to be
given hereunder by any Party shall be in writing.  Assuming that the contents of
a notice meet the requirements of the specific Section of this Agreement which
mandates the giving of that notice, a notice shall be validly given or made to
another Party if served either personally or if deposited in the United States
mail, certified or registered, postage prepaid, or if transmitted by telegraph,
telecopy or other electronic written transmission device or if sent by overnight
courier service, and if addressed to the applicable Party as set forth
below.  If such notice, demand or other communication is served personally,
service shall be conclusively deemed given at the time of such personal service.
If such notice, demand or other communication is given by mail, service shall be
conclusively deemed given seventy-two (72) hours after the deposit thereof in
the United States mail.  If such notice, demand or other communication is given
by overnight courier, or electronic transmission, service shall be conclusively
deemed given at the time of confirmation of delivery.  The addresses for the
Parties are as follows:
 
 
If to Company:
 
 
Corporate Outfitters, Inc.
3327 West Indian Trail Road, Suite 152
Spokane, WA  99208
 
 
If to Liberty:
 
 
 
 
Liberty Asset Management
Attn: Michael A. Barron
2470 Saint Rose Parkway Ste. 314
Henderson, NV 89074

 

 
 

--------------------------------------------------------------------------------

 
 
Any Party may change such Party's address for the purpose of receiving notices,
demands and other communications as herein provided, by a written notice given
in the aforesaid manner to the other Parties.
 
Incorporation by Reference.  All Exhibits and Schedules attached hereto or to be
delivered in connection herewith are incorporated herein by this reference.
 


 
[SIGNATURES CONTINUED ON NEXT PAGE]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been duly executed by the parties as of
the date first written above.
 


 


 
Liberty Capital Asset Management
 
 
 
 
By:/s/ Michael A. Barron
Chief Executive Officer
 
 
 
 
Corporate Outfitters, Inc.
 
 
 
 
By:/s/ Sarah Krunkel
Secretary
 
 



 

























--------------------------------------------------------------------------------